DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2016/0039386 A1), hereinafter Ito ‘386, in view of Koketsu et al. (US 6267410 B1), hereinafter Koketsu.
Regarding claim 1, Ito ‘386 discloses a belt pass-through hardware 10 (Fig. 2-5) comprising:
a main body member 36 that is formed of metal (Para. [0024]; ‘steel’), and in which is formed a through-hole 42 through which a belt 20 (Fig. 1) for a seatbelt device 14 of a vehicle is slideably passed (Para. [0020]), and

Ito ‘386 does not explicitly disclose that a width dimension of the through-hole is less than or equal to a through-hole radial direction dimension of the projecting portion.
Kokestu teaches (Modified Fig. 4, below) that the width dimension W of the through-hole is less than or equal to a through-hole radial direction dimension T of the projecting portion 14 (Modified Fig. 4, below).

    PNG
    media_image1.png
    611
    380
    media_image1.png
    Greyscale

Modified Figure 4
.


Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘386 in view of Ito (US 2016/0159318 A1), hereinafter Ito ‘318.
Regarding claim 2, Ito ‘386 discloses a belt pass-through hardware 10 (Fig. 2-5) comprising:
a main body member 36 that is formed of metal (Para. [0024]; ‘steel’), and in which is formed a through-hole 42 through which a belt 20 (Fig. 1) for a seatbelt device 14 of a vehicle is slideably passed (Para. [0020]), and

Ito ‘386 does not explicitly disclose that a width dimension of the through-hole is less than or equal to a wall thickness dimension of the main body member.
Ito ‘318 teaches (Fig. 4) that the width dimension L of the through-hole 22 is less than or equal to a wall thickness dimension of the main body member 18 (thickness in direction labeled ‘In’ in Fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ito ‘386 by having the wall thickness of the main body member be larger than the width of the through-hole as disclosed by Ito ‘318 because this reduces stress concentrations and increases the durability of the main body member (Para. [0060]). Additionally, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the relation of the through-hole width 42 and the wall 36 thickness does not have an impact on the performance and operation of the invention. .


Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘386 in view of Ito ‘318.
Regarding claim 3, Ito discloses a belt pass-through hardware 10 (Fig. 2-5) comprising:
a main body member 36 that is formed of metal (Para. [0024]; ‘steel’), and in which is formed a through-hole 42 through which a belt 20 (Fig. 1) for a seatbelt device 14 of a vehicle is slideably passed (Para. [0020]), and
a projecting portion 44 that is formed integrally with the main body member 36 (Fig. 2-5; Para. [0028] states projecting portion 44 is formed by a press processing, which implies it is formed from integrally with the main body member) so as to project out, that structures a peripheral surface 42A, 42C of the through-hole 42, and that is disposed at an entire periphery of the through-hole 42 (Fig. 2 shows projection portion 44 around entire periphery of through-hole 42).
	Ito does not explicitly disclose that a width dimension of the through-hole is less than or equal to two times a thickness dimension of the belt.
	Ito ‘318 teaches that the width dimension L of a through-hole 2 for a seatbelt 24 should be less than or equal to two times a thickness dimension of the belt (Fig. 5; Para. [0045]).
.


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘386 in view of Ishikawa et al. (JP H06990 U), hereinafter Ishikawa.
Regarding claim 4, Ito ‘386 discloses a belt pass-through hardware 10 (Fig. 2-5) comprising:
a main body member 36 that is formed of metal (Para. [0024]; ‘steel’), and in which is formed a through-hole 42 through which a belt 20 (Fig. 1) for a seatbelt device 14 of a vehicle is slideably passed (Para. [0020]), and

Ito ’386 does not explicitly disclose that a width dimension of the through-hole is less than or equal to a projecting dimension of the projection portion (denoted by L in Fig. 5 of Ito ‘386).
Ishikawa teaches (Modified Fig. 5, below) that a width dimension of the through hole 5 for a webbing 2 is less than or equal to a projecting dimension of the projecting portion P (Modified Fig. 5, below).

    PNG
    media_image2.png
    432
    656
    media_image2.png
    Greyscale

Modified Fig. 5
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ito by .



Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (JP 20020967 A), hereinafter Nakajima in view of Ishikawa.
Regarding claim 5, Nakajima discloses a belt pass-through hardware (Fig. 1-9) comprising:

a pair of projecting portions 3a that are formed at both sides (Fig. 1c; top and bottom) of the main body member 1 so as to project out, that respectively structure a peripheral surface of a through hole 3 (Fig. 1a-c), and that are respectively disposed at an entire periphery of the through-hole 3 (Fig. 1a).
Nakajima does not explicitly disclose that a width dimension of the through-hole is less than or equal to a total of projecting dimensions of the pair of projecting portions.
Ishikawa teaches (Modified Fig. 5, above) that a width dimension of the through hole 5 for a webbing 2 is less than or equal to a total projecting dimension of the projecting portion P (Modified Fig. 5, above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Nakajima by having the total projecting dimension of the projecting portions be larger than the width dimension of the through-hole as disclosed by Ishikawa because the larger projecting dimension increases the durability of the projecting portion (Purpose statement in Overview of JP H06990 submitted on IDS). Additionally, the larger projecting portion dimension would help guide the belt into the through-hole earlier, preventing possible folding-over or overlapping of the belt. Lastly, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device 

Regarding claim 6 (with regards to independent claims 1-4), Ito ‘386, modified as above for each respective claim, further discloses that the projecting portion 44 is curved at a length direction outer side of the through hole (Fig. 4 of Ito ‘386 shows curvature of surfaces 42a, 42c, 46 of projection 44.

Regarding claim 6, (with regards to independent claim 5), Nakajima, modified as above, further discloses that the projecting portion 3a is curved at a length direction outer side of the through hole (Fig. 1c of Nakajima shows projection 3a formed with a circular profile, curved on all sides).

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues on Page 6 of arguments filed 10/25/2021 that claim 1 now recites that the projecting portion is “formed integrally” with the main body member and is made of metal, and that Kotetsu discloses a projecting portion that 
Regarding claims 2-3, Applicant argues on Pages 6-7 of arguments filed 10/25/2021 that claims 2-3 now recite that the projecting portion is “formed integrally” with the main body member and is made of metal, and that the projecting portion of Ito ‘318 is not formed integrally with the main body member and is made of resin. While Examiner acknowledges that the projecting portion of Ito ‘318 is not formed integrally with the main body member, Ito ‘318 is solely relied upon in the non-final rejection filed 09/21/2021 to teach the relationship between the width dimension of the through-hole and the wall thickness dimension of the main body member for claim 2, or the width dimension of the through-hole and the thickness dimension of the belt for claim 3. The base reference from said rejection, Ito ‘386, discloses a projecting portion 44 that is 
Regarding claim 4, Applicant argues on Page 7 of arguments filed 10/25/2021 that claim 4 now recites that the projecting portion is “formed integrally” with the main body member and is made of metal, and that the projecting portion of Ishikawa is not formed integrally with the main body member and is made of resin. While Examiner acknowledges that the projecting portion of Ishikawa is not formed integrally with the main body member, Ishikawa is solely relied upon in the non-final rejection filed 09/21/2021 to teach the relationship between width dimension of the through-hole and the projecting dimension of the projection portion. The base reference from said rejection, Ito ‘386, discloses a projecting portion 44 that is formed integrally from the main body member 36 (Fig. 4 clearly shows integral formation; Para. [0028] describes that projecting portion 44 is formed by press processing, which implies that it is formed integrally with the main body member) and is made of metal (Para. [0024]; ‘steel’). As the base reference, which discloses the projecting portion projecting from the main body member, further discloses that the projecting portion is formed integrally with the main body member and the projecting portion is made of metal, the argument regarding claim 4 is not persuasive.

The arguments filed 10/25/2021 are further not persuasive as they do not address all facets of the non-final rejections to claims 1-5 filed 09/21/2021. While a teaching reference was used to teach the relative dimensions for each of claims 1-5, Gardner v. TEC Syst., Inc. was also used to formulate a rejection, which does not require the teachings of the teaching references. Gardner v. TEC Syst., Inc. holds that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device 
For at least the above reasons, the arguments regarding the rejections of claims 1-5 are not persuasive, and the rejections of claims 1-6 are upheld.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614




/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614